— Writ of habeas corpus in the nature of an application on behalf of Anand Persaud to modify an order of the Supreme Court, Nassau County, dated August 2, 2013, which granted bail on certain conditions upon Nassau County docket No. 2013NA017262.
Adjudged that the writ is sustained, without costs or disbursements, to the extent that the condition imposed by the order dated August 2, 2013, limiting the travel of Anand Persaud to his attorney’s office and the homes of family members in Queens County, is eliminated and replaced by a condition allowing Anand Persaud to travel to any location (a) where the electronic monitoring device worn by Anand Persaud is functional, as determined by the Nassau County Department of Probation, and (b) that is within a 100-mile radius of Anand Persaud’s residence, and the application is otherwise denied. Skelos, J.P, Dickerson, Leventhal and Hinds-Radix, JJ., concur.